ORDER
The opinion filed on September 13, 2001, and reported at 265 F.3d 1011, is amended, as follows:
Slip op. at 13218, 265 F.3d at 1014, the statutory citation at the end of footnote 2 is corrected to read: “31 U.S.C. § 3730(e)(4)(A).”
Slip op. at 13222, 265 F.3d at 1016, in the last paragraph of Part II.C, third sentence, substitute “To put it somewhat *1190differently,” for “To put is somewhat differently,”.
Slip op. at 13223, 265 F.3d at 1016, in Part II.D, fourth sentence, substitute “We do not dispute Appellees’ assertion” for “We do not dispute Appellants’ assertion”.
The panel has voted to deny the petition for panel rehearing and for rehearing en banc.
The full court has been advised of the petition for rehearing en banc and no judge of the court has requested a vote on en banc rehearing. See Fed. R.App. P. 35(b).
The petition for panel rehearing and the petition for rehearing en banc are denied.